Citation Nr: 1726066	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-24 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 19, 2006 to June 01, 2007 and June 08, 2007 to June 15, 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2014 and January 2016, the Board remanded the case to afford the Veteran a hearing before a Veterans Law Judge (VLJ).  In April 2016, the Veteran testified before the undersigned VLJ.  A hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hepatitis C.

2.  The competent evidence of record demonstrates that the Veteran's hepatitis C infection was not acquired during active service and is not etiologically attributable to any aspect of his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter sent in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

VA's duty to assist was satisfied by obtaining the Veteran's service treatment records, VA outpatient treatment records, and VA examinations.  

Neither the Veteran nor his representative identified any deficiencies in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

To establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App.49, 53 (1990).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Id. at 55.

VA recognizes a number of risk factors for hepatitis C.  Such risk factors include transfusion of blood or blood products before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, IV drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  See VA Training Letter 211A (01-02) April 17, 2001; VA Training Letter 211B (98-110) (November 30, 1998).

In June 2004, the VA issued a Fast Letter (VBA Fast Letter 04-13, June 29, 2004) identifying key points that included the fact that Hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of Hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  The Fast Letter also noted that while there is at least one case report of Hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of Hepatitis C being transmitted by an air gun transmission.

III.  Analysis

The Veteran contended that he was exposed to and acquired hepatitis C infection when he was (1) immunized using (a) air gun injectors or (b) needles and/or (2) exposed to human blood.  In his August 2013 Substantive Appeal, the Veteran stated that he did not have hepatitis C until his return from Iraq.  During his April 2016 travel board hearing, the Veteran reiterated that he contracted Hepatitis C from exposure to human remains and anthrax shots using both air guns and syringes.  The Veteran also stated that in May 2008, he was treated for Hepatitis C, and in August 2008, he was hospitalized and treated for Hepatitis C at the Seton Medical Center.  

The medical evidence of record shows that the Veteran has a current diagnosis of hepatitis C, and therefore the first element of service connection has been met.  

Although the Veteran's service treatment records are wholly silent for any diagnosis or complaints of hepatitis C, the records do reflect immunizations during service.  In November 2006, the Veteran completed a medical prescreen of medical history report and noted that he had undergone surgery as an infant.  On a November 2006 report of medical examination, the examiner indicated that the Veteran had tattoos.  However, the service treatment records showed no complaints, diagnosis, or treatment for hepatitis C.

Following his separation from service in June 2008, in September 2009, the Veteran presented to a VAMC with itching.  He noticed a yellow tinge in his eyes and skin.  Three days earlier, the Veteran was seen in the emergency room for itching and was sent home with a cream.  The Veteran was later diagnosed with Hepatitis C at Seton Medical Center in September 2009.  

Turning to the third element, the preponderance of the evidence is against a finding that the Veteran's hepatitis C was acquired during service or is causally related to his active duty service, specifically air gun and needle immunization or human remains/blood.  

In April 2010, the Veteran underwent a VA examination.  The examiner reviewed the medical records and performed an in-person examination.  The examiner noted that the Veteran had four tattoos on his arms.  The Veteran denied any blood transfusions or illicit drug use.  The examiner confirmed the hepatitis C diagnosis.

In his July 2010 Statement in Support of Claim, the Veteran stated that, while he was in Iraq, he was exposed to blood which could have caused the hepatitis C.  The Veteran further stated that although he had tattoos, the tattoos were all done with clean needles which would reduce the risk of contracting hepatitis C.  

In August 2011, he was afforded another VA examination.  The examiner reviewed the medical records and performed an in-person examination.  The examiner noted that the Veteran's risk factors included combat exposure blood, blood transfusion in 1985, and tattoos.  The examiner further noted that the blood exposure was skin exposure/no mucous membrane exposure and the exposure happened only once.  Additionally, the Veteran denied any trauma or injury that would put him at an increased risk due to impaired barrier of the skin from wounds or lesions.  

The Veteran was diagnosed with chronic active hepatitis C Grade 2, stage 2 fibrosis.  The examiner stated that it was difficult to pinpoint the exact cause of the hepatitis C because there were multiple risk factors including blood transfusion prior to 1992, tattoos, and skin exposure to blood.  However, chronic liver disease due to hepatitis C is usually a slowly progressive disease taking place over many years; therefore, it was less likely that the pattern on the liver biopsy would have developed in just one year.  The examiner further noted that "in approximately 20% of patients with chronic hepatitis C, cirrhosis develops over 20-25 years of infection.  By the time a patient comes to clinical attention and undergoes liver biopsy, he or she has had chronic hepatitis C for more than two to three decades, and the biopsy provides a window on the level of liver injury during these previous decades."  The examiner concluded that it was more likely than not that the chronic hepatitis C with fibrosis was due more to the 1985 blood transfusion than exposure to blood in combat.  

The August 2011 examiner conducted a thorough examination and review of the relevant facts and medical principles, including the Veteran's medical history and the pertinent medical literature.  The examiner provided a reasoned medical explanation with supporting data, including medical facts specific to the Veteran and medical principles derived from the literature as well as the examiner's training and experience.  The opinion is thorough, carefully explained, and persuasive.  The Board assigns it substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Based on the evidence of record, the Board finds that the Veteran's hepatitis C has not been shown to be etiologically related to his military service.  

Regarding air guns, it is also important to note that although it has been deemed "biologically plausible" for transmission of hepatitis C with multi-use air gun injectors, there has been no scientific evidence documenting transmission of hepatitis C by this route.  See VA Fast Letter issued in June 2004.  Furthermore, the Veteran's general contention that unsanitized equipment was used to inoculate him is speculative and not within a lay person's determination.  See Jandreau, 492 F.3d at 1377.  

The Board has also considered the Veteran's statements purporting to relate his hepatitis C to service.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hepatitis C.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  The etiology of the Veteran's current hepatitis C is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board further observes that the Veteran contended he was diagnosed with hepatitis while still in service.  However, the objective evidence indicates that the first diagnosis was not until September 2009, which was after his separation from service.  The Board affords this objective evidence more probative value than the Veteran's later recollections.

In summary, based on the competent and credible lay and medical evidence of record, the preponderance of the evidence is against a finding that the Veteran's hepatitis C was incurred in service or is attributable to any aspect of active duty service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


